 Exhibit 10.1

 

COMPOSITE COPY OF

INFUSYSTEM HOLDINGS, INC. EMPLOYEE STOCK PURCHASE PLAN, AS AMENDED THROUGH

September 23, 2020

 

Article 1. Purpose

 

The purpose of the InfuSystem Holdings, Inc. Employee Stock Purchase Plan, as
amended (the “Plan”), is to provide employees of InfuSystem Holdings, Inc. (the
“Company”) and its subsidiaries with an opportunity to become owners of the
Company by purchasing shares of the Company’s common stock through payroll
deductions. The Plan is intended to qualify as an “employee stock purchase plan”
under Section 423 of the Internal Revenue Code of 1986, as amended. The
provisions of the Plan shall be construed accordingly.

 

Article 2. Definitions

 

Whenever used in the Plan, the following terms shall have the meanings set forth
below:

 

2.1 “Account” means a bookkeeping account maintained for a Participant under the
Plan.

 

2.2 “Code” means the Internal Revenue Code of 1986, as amended from time to
time. References to a particular section of the Code include references to
regulations thereunder and to successor provisions.

 

2.3 “Committee” means the Compensation Committee of the Board of Directors of
the Company.

 

2.4 “Compensation” means the base salary or base wage paid to a Participant by
the Company or Subsidiary prior to applicable tax or other withholdings,
including any elective contributions to a plan described in Sections 125 or
401(k) of the Code, during the applicable pay period.

 

2.5 “Corporate Transaction” means the occurrence, in a single transaction or in
a series of related transactions, of any one or more of the following events:
(A) any person or group, within the meaning of Section 13(d)(3) or 14(d)(2) of
the Exchange Act, other that the Company or any of its affiliates, becomes a
beneficial owner (within the meaning of Rule 13d-3 as promulgated under the
Exchange Act), directly or indirectly, in one or a series of transactions, of
securities representing fifty percent (50%) or more of the total number of votes
that may be cast for the election of directors of the Company and two-thirds of
the board of directors has not consented to such event prior to its occurrence
or within 60 days thereafter, provided that if the consent occurs after the
event it shall only be valid for purposes of this definition if a majority of
the consenting board is comprised of directors of the Company who were such
immediately prior to the event; (B) any closing of a sale of all or
substantially all of the assets of the Company other than to one or more of the
Company’s affiliates, and two-thirds of the board of directors has not consented
to such event prior to its occurrence or within 60 days thereafter, provided
that if the consent occurs after the event it shall only be valid for purposes
of this definition if a majority of the consenting Board is comprised of
directors of the Company who were such immediately prior to the event; or
(C) within 12 months after a tender offer or exchange offer for voting
securities of the Company (other than by the Company) the individuals who were
directors of the Company immediately prior thereto shall cease to constitute a
majority of the board.

 

2.6 “Employee” means any individual who, as of the Offering Date, has been an
employee of the Company or of any Subsidiary for at least thirty (30) days and
is employed in a position whose customary employment with the Company is more
than twenty (20) hours per week and with a duration of more than five (5) months
in any calendar year (within the meaning of Sections 423(b)(4)(B) and (C) of the
Code, respectively). For purposes of the Plan, the employment relationship shall
be treated as continuing intact while the individual is on sick leave or other
leave of absence approved by the Company; provided, however, where the period of
leave exceeds ninety (90) days and the Employee’s right to reemployment is not
guaranteed either by statute or by contract, the employment relationship shall
be deemed to have terminated on the ninety-first (91st) day of such leave.
Employee shall not include any employee in a jurisdiction outside of the United
States if, as of the Offering Date, the Offering would not be in compliance with
the applicable laws of any jurisdiction in which the employee resides or is
employed.

 

 

--------------------------------------------------------------------------------

 

 

2.7 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

2.8 “Fair Market Value” with respect to the Shares, as of any date, means
(i) the closing sales price of the Shares on the New York Stock Exchange or any
other such exchange on which the Shares are traded, or in the absence of
reported sales on such date, the closing sales price on the immediately
preceding date on which sales were reported; or (ii) in the event there is no
public market for the Shares, the fair market value as determined, in good
faith, by the Committee in its sole discretion.

 

2.9 “Offering” means the grant of the right to purchase Shares under the Plan to
Employees as authorized by the Committee. The Committee may authorize
consecutive Offerings at one time.

 

2.10 “Offering Date” means the date selected by the Committee for an Offering to
commence and as of which the right to purchase Shares pursuant to the Offering
are granted to Participants.

 

2.11 “Offering Period” means a period of six (6) months, or such other period
(not to exceed twelve (12) months) as determined by the Committee with respect
to an Offering, during which funds may be accumulated in a Participant’s Account
by means of payroll deductions for the purpose of purchasing Shares under the
Offering.

 

2.12 “Participant” means an Employee who elects to participate with respect to
an Offering, pursuant to the provisions of Section 6.2 and who has authorized
payroll deductions pursuant to Section 6.3.

 

2.13 “Person” means any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization, government or political
subdivision thereof or other entity.

 

2.14 “Purchase Date” means the date as of which purchases of Shares are carried
out for Participants in accordance with the Offering (which shall be the last
day of the Offering Period, unless otherwise determined by the Committee with
respect to an Offering).

 

2.15 “Shares” means shares of common stock, $0.0001 par value, of the Company.

 

2.16 “Subsidiary” means a subsidiary of the Company as defined under
Section 424(f) of the Code.

 

Article 3. Administration.

 

3.1 Authority of Committee. The Plan shall be administered by the Committee.
Subject to the express provisions of the Plan and applicable law, and in
addition to other express powers and authorizations conferred on the Committee
by the Plan, the Committee shall have full power and authority to construe and
interpret the Plan and may from time to time adopt such rules and regulations
for carrying out the Plan as it may deem necessary or desirable for the
administration of the Plan.

 

3.2 Committee Discretion Binding. Unless otherwise expressly provided in the
Plan, all designations, determinations, interpretations, and other decisions
under or with respect to the Plan, shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive, and binding
upon all Persons, including the Company, any Subsidiary, any Participant, any
Employee, and any designated beneficiary.

 

3.3 Delegation. Subject to the terms of the Plan and applicable law, the
Committee may delegate to one or more officers or managers of the Company or any
Subsidiary, or to a committee of such officers or managers, the authority,
subject to such terms and limitations as the Committee shall determine, to
administer the Plan.

 

3.4 No Liability. No member of the Committee shall be liable for any action
taken or determination made in good faith with respect to the Plan.

 

 

--------------------------------------------------------------------------------

 

 

Article 4. Shares Available for Awards.

 

4.1 Shares Available. Subject to adjustment as provided in Section 4.2, the
number of Shares which may be sold under the Plan shall not exceed 550,000
Shares. The Committee may specify the number of Shares to be offered in an
Offering. In the event that any Shares offered in an Offering are not purchased,
such unpurchased Shares may again be sold under the Plan.

 

4.2 Adjustments. In the event that the Committee determines that any dividend or
other distribution (whether in the form of cash, Shares, other securities, or
other property), recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Shares or other securities of the Company, issuance
of warrants or other rights to purchase Shares or other securities of the
Company, or other similar corporate transaction or event affects the Shares such
that an adjustment is determined by the Committee to be appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan, then the Committee may, in such manner as
it may deem appropriate, make such equitable adjustments in the Plan, and the
then outstanding Offering, as it deems necessary and appropriate, including, but
not limited to, changing the number of Shares reserved under the Plan and the
price of the current Offering.

 

4.3 Source of Shares; No Fractional Shares. Shares which are to be delivered
under the Plan may be obtained by the Company from its treasury, by purchases on
the open market or from private sources, or by issuing authorized but unissued
Shares. Any issuance of authorized but unissued Shares shall be approved by the
board of directors of the Company or a duly authorized committee thereof.
Authorized but unissued Shares may not be delivered under the Plan if the
purchase price thereof is less than the par value of the Shares. No fractional
Shares may be purchased or issued under the Plan.

 

4.4 Oversubscription. If the number of Shares that Participants become entitled
to purchase in an Offering is greater than the number of Shares offered in the
Offering or remaining available, the available Shares shall be allocated by the
Committee among such Participants in such manner as it deems fair and equitable.

 

Article 5. Eligibility. All Employees (including Employees who are directors) of
the Company or of any Subsidiary will be eligible to participate in the Plan, in
accordance with such rules as may be prescribed by the Committee from time to
time; provided, however, that such rules shall neither permit nor deny
participation in the Plan contrary to the requirements of the Code (including,
but not limited to, Sections 423(b)(3), (4) and (5) of the Code). During an
Offering Period, no Employee may participate under the Plan if such Employee
would own five percent (5%) or more of the total combined voting power or value
of all classes of stock of the Company or any Subsidiary. For purposes of the
preceding sentence, the rules of Section 424(d) of the Code shall apply in
determining the stock ownership of an Employee, and Shares which the Employee
would be permitted to purchase under the current Offering Period shall be
treated as Shares owned by the Employee.

 

Article 6. Participation and Offerings.

 

6.1 Committee Authorization. The Committee may authorize one or more Offerings
to Employees to purchase Shares under the Plan. The Committee may at any time
suspend an Offering if required by law or if the Committee determines in good
faith that it is in the best interests of the Company. Each Offering shall be in
such form and shall contain such terms and conditions as the Committee shall
deem appropriate and which shall comply with the requirements of
Section 423(b)(5) of the Code that all Employees granted rights to purchase
Shares under the Plan shall have the same rights and privileges. The terms and
conditions of an Offering shall be incorporated by reference into the Plan.

 

6.2 Enrollment. An Employee may become a Participant with respect to an Offering
by providing a form of enrollment (“Enrollment Form”) to the Company in
accordance with applicable Plan procedures specified by the Committee. If an
Employee elects to become a Participant for an Offering Period, he or she will
remain a Participant for successive Offering Periods (subject to any subsequent
withdrawal under Section 6.7 or Article 8) unless the Employee notifies the
Company, in accordance with applicable Plan procedures specified by the
Committee, prior to the Offering Date of such succeeding Offering that the
Employee elects not to be a Participant with respect to such Offering.

 

 

--------------------------------------------------------------------------------

 

 

6.3 Minimum and Maximum Payroll Deduction. A Participant’s Enrollment Form will
authorize specified regular payroll deductions on each payroll date during the
Offering Period. Subject to Section 6.4, payroll deductions for such purpose
shall be in one percent (1%) increments of Compensation subject to a minimum
deduction of one percent (1%) of Compensation per pay period and a maximum
deduction of ten percent (10%) of Compensation per pay period or such other
maximum percentage as specified by the Committee in the Offering. The payroll
deduction percentage of a Participant with respect to an Offering if the
Participant automatically becomes a Participant in the Offering as provided in
Section 6.2 will be the percentage in effect for the last pay period of the
immediately preceding Offering, subject to Section 6.6.

 

6.4 $25,000 Maximum. Notwithstanding any provision in the Plan to the contrary,
no Employee may purchase Shares under this Plan and any other qualified employee
stock purchase plan (within the meaning of Section 423 of the Code) of the
Company or its Subsidiaries at a rate which exceeds Twenty-five Thousand Dollars
($25,000) of Fair Market Value of Shares for each calendar year in which a
purchase is executed. For purposes of this Section, Fair Market Value shall be
determined as of the Offering Date of the applicable Offering.

 

6.5 Participant Accounts. The Company and Participating Subsidiaries will
establish Participant Accounts to which will be credited the payroll deductions
authorized pursuant to Section 6.3. No interest shall be earned by or credited
to any Account. All payroll deduction amounts credited to a Participant’s
account under the Plan will be deposited with the general funds of the Company
and may be used by the Company for any corporate purpose, and the Company shall
not be obligated to segregate such payroll deduction amounts.

 

6.6 Payroll Deduction Changes. A Participant may, by written notice at any time
during the Offering Period, direct the Company or the Subsidiary to reduce or
increase payroll deductions, subject to a maximum of one change per Offering
Period or such other number of changes as determined by the Committee with
respect to an Offering in compliance with Section 423(b)(5) of the Code. Subject
to other procedures established by the Committee, any such change (including a
change to be effective for the immediately succeeding offering period) shall be
made on a new Enrollment Form with the Company not less than 15 days prior to
the effective date of such change.

 

6.7 Participant Withdrawals; Suspensions. A Participant may, no later than 15
days prior to a Purchase Date with respect to an Offering, elect to withdraw all
of the amount credited to his or her Account, or a portion of the amount
credited to his or her Account to the extent authorized by the Committee with
respect to an Offering in compliance with Section 423(b)(5) of the Code. Any
withdrawal of the entire amount credited to a Participant’s Account with respect
to an Offering will terminate such Participant’s participation in the Offering.
If a Participant is also a participant in a 401(k) plan maintained by the
Company or any Subsidiary and receives a hardship distribution under such 401(k)
plan, the Participant’s payroll deductions under this Plan shall be suspended
for a period of six (6) months from the date of the hardship distribution.

 

6.8 Purchase. As of each Purchase Date, the Account of each Participant shall be
totaled. If a Participant’s Account contains sufficient funds to purchase one or
more Shares as of that date, the Participant shall be deemed to have purchased
the largest number of Shares that can be purchased by the amount credited to the
Participant’s Account at the price determined under Article 7 below.
Notwithstanding the preceding sentence, the maximum number of Shares that a
Participant may purchase in an Offering shall be $25,000 divided by the Fair
Market Value of a Share on the Offering Date. A Participant’s Account will be
charged, on the Purchase Date, for the amount of the purchase, and for all
purposes under the Plan, the Participant shall be deemed to have purchased the
Shares on that date. As promptly as possible after the Purchase Date, the
Company shall transfer (including, but not limited to, a transfer by electronic
transaction) the Shares so purchased to a brokerage account with a broker or
administrator designated or approved by the Company to be held on behalf of the
Participant (or the Participant and a joint owner as designated by the
Participant in accordance with applicable law). Shares purchased after
[September 1, 2020] shall be held by the Participant in the brokerage account
with a broker or administrator designated or approved by the Company for a
minimum of twelve (12) months following the Purchase Date or, if earlier, until
the Participant terminates employment with the Company and its Subsidiaries. The
Company may in its discretion issue Shares in certificate or book entry form.
Upon the death of a Participant, Shares in the Participant’s Account that do not
pass to a joint owner in accordance with applicable law will be distributed to
the Participant’s designated beneficiary or estate.

 

 

--------------------------------------------------------------------------------

 

 

6.9 Insufficient Payroll Deduction. If for any reason a Participant’s
Compensation is insufficient to cover a payroll deduction on a particular
payroll date, then no payroll deduction will be made on that date. The payroll
deduction in effect for the Participant will resume on the next payroll date as
of which the Participant’s Compensation is sufficient to cover such payroll
deduction, but the payroll deduction or deductions missed under the preceding
sentence will not be deducted on any future payroll date.

 

6.10 Account Balance after Purchase. Any amount remaining in a Participant’s
Account after the Purchase Date of an Offering shall be held in the
Participant’s Account for the purchase of Shares in the next Offering subject to
the Participant’s withdrawal of such amount under Section 6.7.

 

Article 7. Purchase Price. The purchase price of a Share on a Purchase Date with
respect to an Offering shall be designated by the Committee in the Offering and
shall not be less than the lesser of: (a) eighty-five percent (85%) of the Fair
Market Value of a Share on the Offering Date, or (b) eighty-five percent
(85%) of the Fair Market Value of a Share on the Purchase Date of the applicable
Offering Period.

 

Article 8. Termination of Employment. If a Participant ceases to be an Employee
for any reason, he or she shall be deemed to have elected to withdraw from the
Plan and the payroll deductions credited to such Participant’s Account during
the Offering Period, but not yet used, shall be returned to the Participant in
cash or, in the case of his or her death, shall be paid in cash to the
Participant’s designated beneficiary or estate.

 

Article 9. Transferability. Neither payroll deductions credited to a
Participant’s Account nor any rights with regard to the purchase of Shares under
the Plan may be assigned, transferred, pledged, or otherwise disposed of in any
way (other than by will, laws of descent and distribution, or beneficiary
designation) by a Participant, and during a Participant’s lifetime any rights
granted to the Participant under the Plan shall be exercisable only by the
Participant. Any such attempt at assignment, transfer, pledge, or other
disposition shall be without effect, and the Company will treat such act as an
election to withdraw Participant’s entire Account in accordance with
Section 6.7.

 

Article 10. Corporate Transactions. In the event of a Corporate Transaction,
then: (i) any surviving or acquiring corporation may continue or assume the
rights to purchase Shares outstanding under the Plan or may substitute similar
rights for those outstanding under the Plan, or (ii) if any surviving or
acquiring corporation does not continue or assume such rights to purchase Shares
or does not substitute similar rights for rights to purchase Shares outstanding
under the Plan, then, in the discretion of the Committee, the Participants’
Accounts may be either paid in cash or used to purchase Shares under the
Offering within five (5) days prior to the Corporate Transaction.

 

Article 11. General Provisions.

 

11.1 Amendments. The Committee may, from time to time, amend or discontinue the
Plan; provided, however, that approval of the shareholders shall be sought to
the extent required for the Plan to satisfy the requirements of Section 423 of
the Code or other applicable laws or regulations.

 

11.2 No Right to Employment. A Participant’s right to purchase Shares under the
Plan shall not be construed as giving such Participant the right to be retained
in the employment of the Company or any Subsidiary. Further, the Company or any
Subsidiary may at any time dismiss a Participant from employment, free from any
liability or claim under the Plan, unless otherwise expressly provided in the
Plan.

 

11.3 No Rights as Shareholder. Subject to the provisions of the Plan, no
Participant or holder or beneficiary of any purchase shall have any rights as a
shareholder with respect to any Shares to be distributed under the Plan until
such Shares have been purchased pursuant to Section 6.8.

 

11.4 Obligatory Status. Participation in the Plan shall impose no obligation
upon a Participant to purchase any Shares under the Plan.

 

11.5 Application of Funds. The proceeds received by the Company from the sale of
Shares pursuant to purchases under the Plan will be used for general corporate
purposes.

 

 

--------------------------------------------------------------------------------

 

 

11.6 Severability. If any provision of the Plan becomes or is deemed to be
invalid, illegal, or unenforceable in any jurisdiction or as to any person, or
would disqualify the Plan or any purchase under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to the
applicable laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan, such
provision shall be stricken as to such jurisdiction or person, and the remainder
of the Plan shall remain in full force and effect.

 

11.7 Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware, without giving effect to the conflict of
law principles thereof.

 

11.8 Other Laws. The Committee may refuse to issue or transfer any Shares if,
acting in its sole discretion, it determines that the issuance or transfer of
such Shares might violate any applicable law or regulation (including applicable
non-U.S. laws or regulations) or entitle the Company to recover any amounts
under Section 16(b) of the Exchange Act, and any payment tendered to the Company
by a Participant, other holder or beneficiary in connection with the purchase of
such Shares shall be promptly refunded to the relevant Participant, holder or
beneficiary. Without limiting the generality of the foregoing, no Plan provision
shall be construed as an offer to sell securities of the Company, and no such
offer shall be outstanding, unless and until the Committee in its sole
discretion has determined that any such offer, if made, would be in compliance
with all applicable requirements of the U.S. federal or non-U.S. securities laws
and any other laws to which such offer, if made, would be subject.

 

11.9 Shareholder Approval. This Plan shall not be effective until approved by
the shareholders of the Company as provided in Section 423(b)(2) of the Code.

 

11.10 Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

 

 

 